Case 1:18-cv-00919-RGA Document 89 Filed 01/04/19 Page 1 of 2 PageID #: 1786



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


                                                        Chapter 11
  In re

  PATRIOT NATIONAL, INC., et al.,                       Case No. 18-10189 (KG)

                  Debtors.                              (Jointly Administered)



  James Baca,

                  Plaintiff,

  v.                                                    Civil Action No. 18-919-RGA

  Contego Services Group, LLC, et al.

                  Defendants.

            STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE
                             TO FILE REPLY BRIEFS

          IT IS HEREBY STIPULATED by and between the parties, subject to the approval of the

Court, that the deadline for the Defendants to file their reply brief, currently set for January 4,

2019, shall be extended to March 4, 2019 and that the deadline for the Plaintiff to file his response

brief, currently set for January 18, 2019, shall be extended to March 18, 2019. The parties are

working to finalize a resolution of the dispute regarding the handling of this matter.




                               [Remainder of Page Left Intentionally Blank]




                                                    1
Case 1:18-cv-00919-RGA Document 89 Filed 01/04/19 Page 2 of 2 PageID #: 1787




Dated: January 4, 2019

 KLEIN LLC                                    MORRIS JAMES LLP

 /s/ Julia B. Klein                           /s/ Carl N. Kunz, III
 Julia B. Klein, Esq. (DE Bar No. 5198)       Carl N. Kunz, III, (DE Bar No. 3201)
 919 North Market Street, Suite 600           500 Delaware Avenue, Suite 1500
 Wilmington, DE 19801                         P.O. Box 2306
 Telephone: (302) 438-0456                    Wilmington, DE 19801
 [Counsel to James Baca]                      Telephone: (302) 888-6800
                                              Facsimile: (302) 571-1750
                                              E-mail: ckunz@morrisjames.com
                                              [Counsel to Peter Kravitz, Litigation Trustee]


       IT IS SO ORDERED this __________ day of ____________, 2019


                                                     ________________________________
                                                     United States District Court Judge




                                          2
